           Case 16-30815-hcd            Doc 50   Filed 05/05/20      Page 1 of 3




                  United States Bankruptcy Court
                  _______________
                  Northern        District Of _______________
                                              Indiana

    June Marie Barth                                  16-30815-hcd




U.S. Bank Trust National Association,                U.S. Bank Trust National Association,
as Trustee of the Lodge Series III Trust             as Trustee of Bungalow Series III Trust



                                                                                3
                                                                        $65,351.29
SN Servicing Corporation                                                07/29/2016
323 5th Street
Eureka CA 95501
       (800) 603-0836
                           8320                                                 8320




   /s/ Michelle R. Ghidotti-Gonsalves                     5/5/2020
           Case 16-30815-hcd     Doc 50   Filed 05/05/20    Page 2 of 3




                 United States Bankruptcy Court
                 _______________
                 Northern        District Of _______________
                                             Indiana


    June Marie Barth                         16-30815-hcd




         3

                                                 5/5/2020




U.S. Bank Trust National Association,                  U.S. Bank Trust National Association,
as Trustee of Bungalow Series III Trust                as Trustee of the Lodge Series III Trust


SN Servicing Corporation                                SN Servicing Corporation
323 5th Street                                          323 5th Street
Eureka CA 95501                                         Eureka CA 95501
              Case 16-30815-hcd               Doc 50        Filed 05/05/20         Page 3 of 3
                                                                                                    (800) 603-0836
                                                                                   Para Español, Ext. 2660 o 2643
         323 5TH STREET                                                          8:00 a.m. – 5:00 p.m. Pacific Time
         EUREKA CA 95501                                                                  Main Office NMLS #5985
                                                                                        Branch Office NMLS #9785



                                                                                                February 19, 2019

                                                                           SnscLoanID0000288320
 JUNE BARTH
 217 E HOMER ST
 MICHIGAN CITY IN 46360



RE: Loan Number:          8320
    Collateral: 217 EAST HOMER STREET; MICHIGAN CITY, IN


                     NOTICE OF ASSIGNMENT, SALE OR TRANSFER OF LOAN
Dear Borrower:

The Truth in Lending Act, 15 U.S.C. 1601, requires that borrowers receive a written Notice when their loan is
assigned, sold or transferred. This assignment, sale or transfer does not change the terms of your loan or
your contractual obligations as described in your loan documents. The information below describes the
details of the assignment, sale or transfer of your mortgage loan:

  •   Date of Assignment, Sale or Transfer: February 5, 2019

  •   The transfer of ownership has been filed in the mortgage records for the county or local jurisdiction
      where the property securing this mortgage is located or registered with Mortgage Electronic
      Registration systems, Inc. whichever is applicable to this mortgage loan.


  •   A servicer is authorized to act on behalf of the owner/lender to handle the daily servicing of your loan.
      Your servicer collects payments for your account. If you have any questions about your loan,
      please contact your servicer at the telephone number, address or website listed below:

      Name:               SN Servicing Corporation
      Address:            323 Fifth Street, Eureka CA 95501
      Telephone Number: (800) 603-0836 (Toll free) 8:00 a.m. - 5:00 p.m. Pacific Time
      Website Address:    www.snsc.com

  •   An owner (also known as a "lender") is the person to whom the loan belongs. The identity of your new
      owner is:
      Name:               Lodge Series III Trust
      Address:            7114 E Stetson Dr, Ste 250; Scottsdale, AZ 85251
      Telephone Number: (602) 802-8305

Partial Payment:
On behalf of the lender, the servicer may hold payments that are less than the full amount due (partial
payments) in a separate account until you pay the rest of the payment, and then apply the full payment to your
loan.

If this loan is sold, your new lender may have a different policy.

Please do not send payments to the owner listed above, as they will not be credited to your loan.
Your monthly payments and all inquiries must be sent directly to your servicer, SN Servicing
Corporation. The servicer has authority to act on the owner’s behalf with regard to the administration
of your loan.
